PENNICHUCK CORPORATION




AMENDED AND RESTATED 2000 STOCK OPTION PLAN







      1.    Purpose of the Plan.  The purpose of the 2000 Stock Option Plan, as
amended and restated (the “Plan”) is to attract and retain the best available
personnel for positions of substantial responsibility and to provide additional
incentive to Employees of Pennichuck Corporation or any present or future Parent
or Subsidiary of Pennichuck Corporation to promote the success of business by
providing for or increasing the proprietary interests of such Employees in the
Company.  It is intended that options issued pursuant to this Plan shall
constitute (i) "Incentive Stock Options" within the meaning of Section 422 of
the Internal Revenue Code of 1986, as amended, and (ii) Nonstatutory Stock
Options.




      2.    Definitions.  As used herein, the following definitions shall apply:




      (a)   "Board" means the Board of Directors of the Company.




      (b)   "Common Stock" means the common stock of the Company, par value
$1.00 per share.




      (c)   "Company" means Pennichuck Corporation, a business corporation
organized under the laws of The State of New Hampshire.




      (d)   "Code" means the Internal Revenue Code of 1986, as amended.




      (e)   "Committee" means the Committee appointed by the Board in accordance
with Paragraph 4 (a) hereof.




      (f)   "Continuous Employment" or "Continuous Status as an Employee" means
the absence of any interruption or termination of service as an Employee.
 Continuous Employment or Continuous Status as an Employee shall not be
considered interrupted in the case of sick leave, military leave or any other
leave of absence approved by the Board, or in the case of transfers between
locations of the Company or any Subsidiary or its Parent.




      (g)   "Disinterested Persons" means an administrator of the Plan who is
not at the time he or she exercises discretion in administering the Plan
eligible, has not at any time within one year prior thereto been eligible, and
for one year after so serving will not be eligible, for selection as a person to
whom stock may be allocated or to whom stock options may be granted pursuant to
the Plan or any other plan of the Company entitling the participants therein to
acquire stock or stock options of the Company.




      (h)   "Employee" means any person employed on a full-time basis by the
Company or any present or future Parent or Subsidiary of the Company.




      (i)   "Incentive Stock Option" means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.




      (j)   "Nonstatutory Stock Option" means an Option not intended to qualify
as an Incentive Stock Option.




      (k)   "Option" means an Incentive Stock Option or a Nonstatutory Stock
Option granted pursuant to this Plan.




      (l)   "Optioned Stock" means Common Stock subject to an Option.




      (m)   "Optionee" means an Employee who receives an Option.




      (n)   "Parent" means any present or future corporation which would be a
"parent corporation" as defined in Subsections 424 (e) and (g) of the Code.




      (o)   "Plan" means this 2000 Stock Option Plan.




      (p)   "Share" means a share of Common Stock, as adjusted in accordance
with Section 11 of the Plan.





--------------------------------------------------------------------------------




      (q)   "Subsidiary" means any present or future corporation which would be
a "subsidiary corporation" as defined in Subsection 424 (f) and (g) of the Code.




      3.    Shares Subject to the Plan.  Except as otherwise required by the
provisions of Paragraph 11 hereof, the aggregate number of Shares of Common
Stock which may be optioned and sold under the Plan is 500,000 Shares.




      If an Option issued pursuant to the Plan should be cancelled, expire or
become unexercisable without having been exercised in full, as a result of
termination of the Optionee's employment, voluntary surrender of the Option or
otherwise, the unpurchased Shares which were subject thereto shall, unless the
Plan shall have been terminated, be available for future grant of other Options
under the Plan.




      4.    Administration of the Plan.




      (a)   Committee.  The Plan shall be administered by a Committee consisting
of not less than three Disinterested Persons appointed by the Board.




      (b)   Powers of the Committee.  Subject to the provisions of the Plan, the
Committee shall have the authority, in its sole discretion:  (i) to determine,
upon review of relevant information and in accordance with Section 8 of the
Plan, the fair market value of the Common Stock; (ii) to consider and make
recommendations to the Board concerning the Employees to whom, and the time or
times at which, Options shall be granted, the type or combination of types of
Options to be granted, the number of Shares to be represented by each Option and
the vesting provisions, if any, of each Option; (iii) to interpret the Plan;
(iv) to prescribe, amend and rescind rules and regulations relating to the Plan;
(v) except as limited by this Plan, or otherwise determined by the Board, to
determine the terms and provisions of each Option grant (which need not be
identical), including without limitation restrictions on transferability of the
Optioned Stock; (vi) to authorize any person to execute on behalf of the Company
any instrument required to effectuate the grant of an Option previously granted
by the Board; (vii) to accept the surrender of Options and the substitution of
new Options in exchange therefor; (viii) to recommend to the Board that the time
or times at which any Option may be exercised be accelerated or deferred (with
the consent of the Optionee) but in no event beyond the term of the Option under
Section 7; and (ix) to make all other determinations deemed necessary or
advisable for the administration of the Plan and to exercise such other power
and authority as may be delegated to it by the Board from time to time.




      (c)   Effect of the Committee's Decision.  All decisions, determinations
and interpretations of the Committee shall be final and binding on all
Optionees.




      5.    Eligibility.




      (a)   Options shall be granted by the Board and may be granted only to
Employees who are in positions in which their decisions, actions and counsel
significantly impact the profitability of the Company.  In determining the
Employees to whom Options shall be granted, and the number of Shares to be
covered by each Option, the Board shall consider current position, current
salary and other compensation, value of services rendered and expected to be
rendered, recommendations of senior management and other relevant factors.
 Directors who are not also Employees shall not be eligible to receive Options.
 An Employee who has been granted an Option may, if otherwise eligible, be
granted an additional Option or Options.  No Employee who owns Shares possessing
more than 10% of the total combined voting power of all classes of stock of the
Company, or of any Parent or Subsidiary of the Company, may receive any Options.




      The maximum aggregate fair market value (determined at the time the Option
is granted) of the Shares with respect to which Incentive Stock Options are
exercisable for the first time during any calendar year by an Employee under all
Incentive Stock Option Plans, as defined in Section 422 of the Code, of the
Company or of any present or future Parent or Subsidiary of the Company, shall
not exceed $100,000; to the extent the aggregate fair market value of the Shares
exceeds such limit, such Options or portions thereof shall be treated as
Nonstatutory Stock Options.




      (b)   The Plan shall not confer upon any Optionee any right with respect
to continuation of employment, nor shall it interfere in any way with his or her
right or the Company's or, where applicable, its Parent's or a Subsidiary's





--------------------------------------------------------------------------------

right to terminate his or her employment at any time, which right is hereby
reserved.  Selection for participation in the Plan in one year does not
necessarily imply selection in another year.




      6.    Term of Plan.




      (a)   The Plan, as amended and restated, became effective on March 9,
2007, the date of its adoption by the Board ("Effective Date"), subject to the
approval of the Plan by the shareholders of the Company within 12 months after
the Effective Date.  The Plan, as amended and restated, shall continue in effect
for a term of 10 years (i.e., until March 9, 2017) unless sooner terminated
under Section 14 of the Plan.  No Option shall be granted after 10 years from
the date of the Boards adoption of the amended and restated Plan.




      (b)   Pending shareholder approval of the Plan, grants of Options may be
made by the Board, subject to shareholder approval of the Plan, but any such
options shall be contingent upon such shareholder approval being obtained and no
Option may be exercised prior to the date shareholder approval is obtained.




      7.    Term of Option.  The term of each Option, within which it may be
exercised, shall be 10 years from the date of grant thereof or such shorter term
as may be provided in the Option grant.  In addition, each Option shall be
subject to early termination as provided in the Plan.




      8.    Exercise Price and Methods of Payment.




      (a)   The price per Share at which each Option granted under the Plan may
be exercised, whether Incentive Stock Options or Nonstatutory Stock Options,
shall not, as to any particular Option, be less than its fair market value at
the time such Option is granted.  Fair market value shall be determined by the
Board in the following manner:  (i) if on the date of the granting of an Option,
sales prices for the Common Stock are regularly reported on a stock exchange or
market, then the price per Share shall be no less than the closing price
reported on such exchange or market on the most recent trading day preceding the
date such Option is granted or if there are no such sales on said date, then the
price per share shall be the mean between the closing bid and asked prices on
such date as and if so reported; (ii) if no such sales prices or bid and asked
quotations are reported for such date, then the price per share shall be
determined as of the next reasonably current, prior date for which such final
sales price (if available) or closing bid and asked prices (if no final sales
price is reported) are reported; or (iii) if no information is available which
satisfies the above requirements, the Committee shall make a good faith
determination of fair market value based upon the information reasonably
available to it at that time.




      (b)   The consideration to be paid for the Shares to be issued upon
exercise of an Option, including the method of payment, shall be determined by
the Committee and may consist entirely of cash, check, other Shares of Common
Stock having a fair market value (determined by the Committee) equal to the
aggregate exercise price of the Shares as to which said Option shall be
exercised, or any combination of such methods of payment.




      9.    Exercise of Option.




      (a)   Procedure for Exercise; Rights as a Shareholder.  Any Option granted
hereunder shall be exercisable in whole at any time during the term of the
Option, or in part (but not as to less than 10 Shares at any one time) from time
to time during such term, upon such terms and conditions as determined by the
Board at the date of grant and as shall be permissible under the terms of the
Plan; provided, however, that subject to Sections 9 (b), (c) and (d), an Option
shall be exercisable only by an Optionee who has maintained Continuous Status as
an Employee since the date of the grant of the Option, unless otherwise
determined by the Committee, in its sole discretion.




      An Option may be exercised, subject to provisions hereof relative to its
termination and limitations on its exercise, from time to time only by (a)
written notice of intent to exercise the Option with respect to a specified
number of Shares, and (b) payment to the Company (contemporaneously with
delivery of each such notice) of the amount of the Option price, payable as
determined by the Committee consistent with Section 8 (b) of the Plan.  If any
portion of the exercise price is paid in Shares, such Shares shall be tendered
at their then fair market value as determined by the Committee in accordance
with Paragraph 8 (a) hereof. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the stock certificate evidencing such Shares, no right to vote or
receive dividends or any other rights as a shareholder shall exist with respect
to the Optioned Shares, notwithstanding the exercise of the Option.  No
adjustment will be made





--------------------------------------------------------------------------------

for a dividend or other right for which the record date is prior to the date on
which the stock certificate is issued, except as provided in Section 11 of the
Plan.




      Exercise of an Option in any manner shall result in a decrease in the
number of Shares which thereafter may be available, both for purposes of the
Plan and for sale under the Option, by the number of Shares as to which the
Option is exercised.




      (b)   Exercise During Employment or Following Death.  Unless otherwise
provided in the terms of an Option, and except as provided in subparagraphs (c)
and (d) below, an Option may be exercised by an Optionee only while he or she is
an Employee and has maintained Continuous Status as an Employee since the date
of the grant of the Option, except if his or her Continuous Employment is
terminated by reason of death then to the extent that the Optionee would have
been entitled to exercise the Option immediately prior to his or her death, such
Option of the deceased Optionee may be exercised within ninety (90) days from
the date of his or her death (but no later than the date on which such Option
would otherwise expire) by the person or persons (including his or her estate)
to whom his or her rights under such Option shall have passed by will or by laws
of descent and distribution.




      (c)   Option Rights Upon Disability.  If an Optionee becomes disabled
within the meaning of Section 22 (e) (3) of the Code while an Employee, the
Committee, in its discretion, may allow the Option to be exercised (to the
extent exercisable on the date of termination of employment) at any time within
one year after the date of termination of employment due to disability, unless
either the Option or the Plan otherwise provides for earlier termination.




      (d)   Option Rights Upon Termination of Employment.  If an Optionee ceases
to be an Employee for any reason other than death or disability, his or her
Option shall immediately terminate; provided, however, that the Committee may,
in its discretion, allow the Option to be exercised (to the extent exercisable
on the date of termination of employment) at any time within three months after
the date of termination of employment, unless either the Option or the Plan
otherwise provides for earlier termination of the Option.




      For purposes of subparagraphs (b), (c) and (d) above the Committee's
determination whether an Optionee's employment has ceased, and the effective
date thereof, shall be final and conclusive with regard to all persons affected
thereby.




      10.   Non-Transferability of Options.  Options may not be sold, pledged,
assigned, hypothecated, transferred or disposed of in any manner other than by
will or by the laws of descent and distribution.  An Option may be exercised,
during the lifetime of the Optionee, only by the Optionee or by his guardian or
legal representative.




      11.   Adjustments Upon Changes in Capitalization or Merger.  Subject to
any required action by the shareholders of the Company, the number of Shares of
Common Stock covered by each outstanding Option, and the number of Shares of
Common Stock which have been authorized for issuance under the Plan but as to
which no Options have yet been granted or which have been returned to the Plan
upon cancellation or expiration of an Option, as well as the price per Share of
Common Stock covered by each such outstanding Option, shall be proportionately
adjusted for any increase or decrease in the number of issued Shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the aggregate number of issued Shares of Common Stock effected
without receipt of consideration by the Company; provided, however, that
conversion of any convertible securities of the Company shall not be deemed to
have been "effected without receipt of consideration."  Such adjustment shall be
made by the Board, whose determination in that respect shall be final, binding
and conclusive.  Except as expressly provided herein, no issuance by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of Shares of Common Stock subject to an
Option.




      In the event of the proposed dissolution or liquidation of the Company,
all outstanding Options will terminate immediately prior to the consummation of
such proposed action, unless otherwise provided by the Board.  The Board may, in
the exercise of its sole discretion in such instances, declare that any Option
shall terminate as of a date fixed by the Board and give each Optionee the right
to exercise his or her Option as to all or any part of the Optioned Stock,
including Shares as to which the Option would not otherwise be exercisable.








--------------------------------------------------------------------------------

      In the event of a proposed sale of all or substantially all of the assets
of the Company, or the merger of the Company with or into another corporation,
the Board may accelerate the time or times at which any Option may be exercised
and may provide for cancellation of such accelerated Options which are not
exercised within the time prescribed by the Board in its sole discretion or the
Board may provide for each outstanding Option to be assumed or for an equivalent
Option to be substituted by a successor corporation in the transaction.




      12.   Time of Granting Options.  The date of grant of an Option under the
Plan shall, for all purposes, be the date on which the Board makes the
determination of granting such Option. Notice of the determination shall be
given to each Employee to whom an Option is so granted within a reasonable time
after the date of such grant.




      13.   Modification of Options.  At any time and from time to time the
Board may authorize the Committee to direct execution of an instrument providing
for the modification of any outstanding Option, provided no such modification,
extension or renewal shall confer on the holder of said Option any right or
benefit which could not be conferred on him or her by the grant of a new Option
at such time, or impair the Option without the consent of the holder of the
Options.




      14.   Amendment and Termination of the Plan.




      (a)   Amendment and Termination.  The Board may terminate or amend the
Plan from time to time in such respects as the Board may deem advisable;
provided, however, that the following amendments shall require approval of the
shareholders of the Company:




            (i)   any change in the number of Shares subject to the Plan, other
than in connection with an adjustment under Section 11;




            (ii)  any material modification in the designation of the class of
persons eligible to be granted Options;




            (iii) any change in the minimum Option price under Section 8, other
than pursuant to Section 11, or any extension of the period within which Options
may be exercised;




            (iv)  removal of the administration of the Plan from the Committee;
or




            (v)   any material increase in the benefits accruing to participants
under the Plan.




      (b)   Effect of Amendment or Termination.  Any such amendment or
termination of the Plan shall not affect Options already granted and such
Options shall remain in full force and effect as if this Plan had not been
amended or terminated, unless mutually agreed otherwise between the Optionee and
the Committee, which agreement must be in writing and signed by the Optionee and
the Company.




      15.   Conditions Upon Issuance of Shares.  Shares shall not be issued
pursuant to the exercise of an Option unless the exercise of such Option and the
issuance and delivery of such Shares pursuant thereto shall comply with any
applicable provisions of law, and shall be further subject to the approval of
counsel for the Company with respect to such compliance.




      Inability of the Company to obtain any ruling, decision, order,
registration or approval from any regulatory body or authority deemed by the
Company's counsel to be necessary or advisable for the lawful issuance and sale
of any Shares hereunder shall relieve the Company of any liability with respect
to the non-issuance or sale of such Shares.




      As a condition to the exercise of an Option, the Company may require the
person exercising such Option to provide at the time of any such exercise such
representations and warranties as the Company shall deem necessary to assure
compliance with applicable laws, rules, regulations and interpretations,
including representations and warranties that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares or any other representations and warranties necessary or advisable to
assure the availability of any exemption from the registration requirements of
federal or state laws.




      Each Incentive Stock Option shall include such terms, conditions and
provisions as the Committee determines to be necessary or desirable in order to
qualify such Option as a tax-favored Option within the meaning of Section 422





--------------------------------------------------------------------------------

of the Code, or any amendment thereof, substitute therefor or regulation
thereunder.  Subject to the limitations of Section 14, and without limiting any
other provisions hereof, the Committee shall have the power without further
approval to amend the terms of this Plan or any awards or agreements thereunder
for such purpose.




      The recipient of any Option under the Plan, unless otherwise provided by
the Plan, shall have no rights as a shareholder with respect thereto unless and
until certificates for Shares are issued to him or her.




      16.   Reservation of Shares.  The Company, during the term of this Plan,
will reserve and keep available a number of Shares sufficient to satisfy the
requirements of the Plan.




      17.   Option Grant.  Options shall be evidenced by written Option grants
in such form as the Board or the Committee shall approve.




      18.   General Provisions.




      (a)   Whenever the Company proposes or is required to issue or transfer
Shares under the Plan, the Company shall have the right to require the recipient
to remit to the Company an amount sufficient to satisfy any federal, state
and/or local withholding tax requirements prior to the delivery of any
certificate or certificates for such Shares.




      The obligations of the Company under the Plan shall be conditional on the
payment of such withholding amount, and the Company and its Subsidiaries shall,
to the extent permitted by law, have the right to deduct any such amount from
any obligations otherwise due from any of them to the Optionee.




      (b)   The Plan and all awards made and actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of New
Hampshire.






